The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on January 7, 2021.

Claims 20-36 are pending. Claims 1-19 are cancelled (claims 2-3 and 5-13 were previously cancelled and claims 1, 4 and 14-19 are cancelled in the present amendment). Claim 20 is withdrawn from consideration as being drawn to a nonelected invention. Claims 21-36 are newly added.

The objection to claim 1 for minor informalities is moot in view of the cancellation of this claim. 

The obviousness rejection over Dkidak et al. (US 2017/0015946) is withdrawn in view of Applicant’s statement of common ownership.

The remaining prior art rejections are moot in view of the cancellation of claims 1, 4 and 14-19. However, please see new ground of rejection over Kott et al. (US Patent No. 6,342,473), as they apply to the newly added claims as discussed below. 

Claim Objections
Claim 36 is objected to because of the following informalities:  
a) in line 13 (counting each structural formula as one line), the period “.” After y1≥1 should be replaced with a semicolon “;” 
	b) in line 26, “-H” should be replaced with “H”
	c) in line 30, “-H” should be replaced with “H”
	 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21-26 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kott et al. (US Patent No. 6,342,473), hereinafter “Kott”.
	Kott teaches a hard surface cleaning composition comprising:  (i) from about 0.01% to about 95% by weight of composition of a modified alkylbenzene sulfonate surfactant mixture; (ii) from about 0.001% to 99.9% by weight of a conventional surface cleansing additive; and 
 (iii) from about 0.00001% to about 99.9% by weight of composition of a surfactant selected from the group consisting of anionic surfactants other than those of (i), like alkyl ether sulfates having an average of 3 moles of ethylene oxide (see col. 41, line 55 to col. 42, line 13), nonionic surfactants, zwitterionic surfactants, cationic surfactants, amphoteric surfactant and mixtures thereof (see col. 4, line 28 to col. 5, line 29). The amount of the anionic surfactant is from about 0.0001% to about 20%, more preferably from about 0.1% to about 10% by weight of the composition (see col. 38, lines 19-26). Suitable anionic co-surfactants include water-soluble 

alkyl sulfates and alkyl ether sulfates (see col. 38, line 61 to col. 39, line 12).  The nonionic co-surfactant component can comprise as little as 0.01% of the compositions herein, especially when used with another co-surfactant, but typically the compositions will contain from about 0.5% to about 10%, more preferably from about 1% to about 5%, of nonionic co-surfactant (see col. 43, line 47-53). One suitable nonionic co-surfactant includes amine oxides, preferably N-decyldimethylamine oxide (see col. 51, lines 36-60), which reads on the amine oxide amphoteric surfactant in instant claim 23. The amount of amphoteric co-surfactant, when present in the composition can be from about 0.001% to about 10%, preferably from about 0.1% to about 5% (see col. 53, lines 30-35). The level of zwitterionic co-surfactant, when present in the composition, is typically from about 0.001% to about 10%, preferably from about 0.01% to about 6%, and suitable zwitterionic co-surfactants include betaine and betaine-like co-surfactants (see col. 55, lines 21-24). The conventional surface cleansing additive comprises one or more co-solvents (see col. 7, lines 5-10; col. 62, lines 29-31). The level of co-solvent, when present in the composition, is typically from about 0.001% to about 30% (see col. 62, lines 31-35). The composition may additionally contain an alcohol having a hydrocarbon chain comprising 8 to 18 carbon atoms, and the hydrocarbon chain can be branched, linear, and can be mono, di or polyalcohols (see col. 62, lines 49-53). The co-solvents which can be used include ethers and diethers having from 4 to 14 carbon atoms, glycols or alkoxylated glycols, aliphatic branched alcohols, linear C1-C5 alcohols, C6-C16 glycol ethers, among others and mixtures thereof (see col. 62, lines 54-65).  Suitable aliphatic branched alcohols which can be used are according to the formula R-OH wherein R is a branched saturated or unsaturated alkyl group of from 1 to 20 carbon atoms, for example, 2-ethylbutanol and/or 2-methylbutanol (see col. 63, lines 28-34). Another co-solvent are glycol ethers like ethyleneglycol monohexyl ether (which reads on claim 32; see col. 64, line 47-64).  Co-solvents such as n-hexanol, as one of the selections, can also be used (see col. 65, lines 10-21). The hard surface cleaning compositions can be formulated at any pH, from 0 to 14, depending upon the end use of the composition, for example, all purpose cleaners have a pH from about 8 to about 12 (see col. 69, line 63 to col. 70, line 24).  In Example 20, Kott teaches an aqueous composition Z which comprises 1.2 wt% MLAS (modified alkylbenzene sulfonate), 4.0 wt% Isalchem® AS (branched alcohol alkyl sulphate anionic surfactant) and 0.3 wt%  Isofol 12® (2-butyl octanol), the composition having a pH of 10.7 (see col. 81, lines 31-55; col. 82, lines 5-7). Kott also teaches that the liquid cleaning compositions are packaged in a spray dispenser, preferably in a trigger spray dispenser or pump spray dispenser (see col. 74, lines 53-56). When the compositions are placed in containers with trigger spray devices, the compositions are desirably not so thick as to require excessive trigger pressure; and typically, the viscosity under shear should be less than about 200 cp, preferably less than about 100 cp, more preferably less than about 50 cp (see col. 69, lines 32-39).  Kott, however, fails to specifically disclose: (1) a hard surface cleaning composition, say as in Example 20, Composition Z, which further comprises an amphoteric or zwitterionic surfactant, the surfactant  system comprising from about 5 to about 15% by weight of the composition wherein the weight ratio of the sulfate anionic surfactant to the amphoteric or zwitterionic co-4-C6 linear mono-alcohol like butanol or pentanol, say into Composition Z of Example 20, which already contained 2-butyl octanol, a branched alcohol, as recited in claim 29;  and (3) the anionic surfactant comprising hexyl sulfate as recited in claim 31. 
With respect to difference (1), it would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an amphoteric or zwitterionic surfactant, say in Example 20, Composition Z because Kott teaches the incorporation of additional surfactants other than the MLAS, and the sulphate anionic surfactant, amphoteric surfactant and  zwitterionic surfactant are some of the selections of additional surfactants taught by Kott in col. 5, lines 24-29.  
With respect to the specific proportions of the surfactant system, and the weight ratio of the alkyl sulfate or alky ether sulfate anionic surfactant to the amphoteric and/or zwitterionic surfactant, considering that Kott teaches from about 0.00001% to about 99.9% by weight of the composition of a surfactant selected from the group consisting of anionic surfactants other than those of (i), nonionic surfactants, zwitterionic surfactants, cationic surfactants, amphoteric surfactant and mixtures thereof as disclosed in col. 5, lines 24-29, or 0.0001% to about 20 wt% anionic surfactant as disclosed in col. 38, lines 19-26, or 0.5% to about 10% wt% amine oxide as disclosed  in col. 43, line 47-53 and col. 51, lines 36-60, or from about 0.001% to about 10 wt% of zwitterionic co-surfactant like betaine as disclosed in col. 55, lines 21-24, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With respect to the weight ratio of the surfactant system, that is the combination of the alkyl sulfate anionic surfactant, amphoteric surfactant and/or zwitterionic  surfactant, to the branched alcohol co-solvent, considering that Kott teaches from about 0.00001% to about 99.9% by weight of the composition of a surfactant selected from the group consisting of anionic surfactants other than those of (i), zwitterionic surfactants, amphoteric surfactant and mixtures thereof; 0.0001% to about 20 wt% anionic surfactant; 0.5% to about 10% wt% amine oxide; about 0.001% to about 10 wt% of zwitterionic co-surfactant, as discussed above; and  from about 0.001% to about 30% co-solvent as disclosed in col. 62, lines 31-35,  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With respect to difference (2), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated butanol or pentanol say, into Composition Z of Composition 20 which already contained 2-butyl octanol because mixtures of co-solvents like linear C1-C5 alcohols and aliphatic branched alcohols is suggested by Kott in col. 62, lines 54-65. 
With respect to difference (3), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected hexyl sulphate, a C6 alkyl sulphate, as the specific alkyl sulphate anionic surfactant because even though Kott teaches anionic co-surfactants whose alkyl radical contains from about 8 to about 22 carbon atoms as disclosed in col. 38, line 61 to col. 39, line 12,  as the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207), the lower limit of about 8 carbon atoms in the alkyl portion of the alkyl sulphate in Kott may be considered to read on 6 carbon atoms in the alkyl portion of the alkyl sulphate. In addition, structurally similar compounds are generally expected to have similar properties. In re Gvurik, 596 F. 2d 1012,201 USPQ 552; and closely related homologues, analogs and isomers in chemistry may create a prima facie case of obviousness. In re Dillon USPQ 2d 1 897,1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 5 13 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kott as applied to claims 21-26 and 29-32 above, and further in view of Molnar et al. (US 2015/0133359), hereinafter “Molnar.”
Kott teaches the features as discussed above. In addition, Kott teaches glycols like propanediol (or propylene glycol or monopropylene glycol) as one of the suitable co-solvents (see col. 62, line 66 to col. 63, line 3). Kott, however, fails to disclose branched alkyl glycerol like ethylhexylglycerol as recited in claims 27-28, respectively. 
Molnar, an analogous art in cleaning formulations for removing debris from hard surfaces (see abstract), teaches the equivalency of monopropylene glycol with ethyl hexyl glycerin (also known as ethyl hexyl glycerol)  (see paragraph [0059], page 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the monopropylene glycol of Kott with ethyl hexyl glycerin because the substitution of art recognized equivalents as shown by Molnar is within the level of ordinary skill in the art. In addition, the substitution of one solvent for another is likely to be obvious when it does no more than yield predictable results. 

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable Kott as applied to claims 21-26 and 29-32 above, and further in view of Hulskotter  et al. (US 2015/0315522), hereinafter “Hulskotter ‘522.”
Kott teaches the features as discussed above. Kott, however, fails to disclose the incorporation of cyclic amine, like cyclic diamine as those recited in claims 33-35.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated cyclic diamine, as those recited, into the composition of Kott because such incorporation would provide good grease cleaning as taught by Hulskotter ‘522. 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kott as applied to claims 21-26 and 29-32 above, and further in view of Hulskotter et al. (US 2014/02961127), hereinafter “Hulskotter ‘127.”
Kott teaches the features as discussed above. Kott, however, fails to specifically disclose the incorporation of polyetheramine of Formula I and/or II.
Hulskotter ‘127, an analogous art, teaches a hard surface cleaning composition  (see paragraphs [0018] and [0022] which comprises polyether amine of Formula (I), Formula (II), or a mixture thereof, the Formula (I) and Formula (II) having limitations as those recited in claim 36 (see paragraphs [0006-0008], page 1). The cleaning composition provide increased grease removal particularly in cold water (see paragraph [0005], page 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated polyetheramine of Formula I and/or II . 

Claims 21-23, 27-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Pesaro et al. (US 2016/0100574), hereinafter “Pesaro.”
	Pesaro teaches an antimicrobial agent comprising two or more species of glycerylether of formula (II) 
                                 
    PNG
    media_image1.png
    76
    329
    media_image1.png
    Greyscale

in which R2 stands for a linear or branched alkyl radical having 2 to 12 carbon atoms (see abstract). An example of Formula II is ethylhexyl glycerin (see paragraphs [0389] and Table 2 on page 23). The antimicrobial agent is used for personal care and detergent products (see paragraph [0001], page 1). Pesaro teaches personal care compositions comprising from about 0.01 to about 10% by weight of the total composition of the antimicrobial agent as discussed above  (see paragraphs [0048]-[0049], page 4), and contain other additional auxiliaries and additives, preferably anionic and/or amphoteric or zwitterionic surfactants, wherein typical examples of anionic surfactants include alkyl sulfates and fatty alcohol ether sulfates, among others; and wherein typical examples of amphoteric or zwitterionic surfactants include alkylbetaines, among others; and wherein the percentage content of surfactants in the preparations may be from 0.1 to 10% by weight (see paragraph [0052], page 4). The fatty alcohol ether sulfates are derived from straight-chained C7-C21 alcohols ethoxylated with 1 to 6 moles ethylene oxide (see paragraph [0259], page 14). Pesaro need not teach amine oxide in 
With respect to difference (1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a composition in a spray dispenser, the composition comprising an alkyl sulfate anionic surfactant and an amphoteric and/or zwitterionic co-surfactant, and ethylhexylglycerol in their optimum proportions because the teachings of Pesaro encompass these essential ingredients and container thereof. 
With respect to the specific proportions of the surfactant system, and the ethylhexyl glycerin, and the weight ratio of the surfactants to the  ethylhexyl glycerin,  considering that Pesaro teaches 0.01 to about 10% by weight of the total composition of the antimicrobial agent which comprises the ethylhexyl glycerin as discussed in paragraphs [0048]-[0049], and from 0.1 to 10% by weight of surfactants which comprises anionic and/or amphoteric or zwitterionic prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With respect to the weight ratio of the anionic surfactant to the amphoteric and/or zwitterionic surfactant, while Pesaro teaches from 0.1 to 10% by weight of surfactants which comprises anionic and/or amphoteric or zwitterionic surfactants as disclosed in paragraph [0052], but is silent on the weight ratio of the anionic surfactant to the amphoteric and/or zwitterionic surfactant,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the proportions of each of the surfactants to be non-critical, which means that each proportion can vary in a wide range, hence, would overlap those recited. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized each of the proportions of the surfactants in their mixture through routine experimentation for best results.
With respect to difference (2), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the pH of 
With respect to difference (3), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected hexyl sulphate, a C6 alkyl sulphate, as the specific alkyl sulphate anionic surfactant because even though Pesaro teaches that the fatty alcohol ether sulfates, which are in the same family as the alkyl sulphate, are derived from straight-chained C7-C21 alcohols ethoxylated with 1 to 6 moles ethylene oxide as disclosed in paragraph [0259],  a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I. In addition, structurally similar compounds are generally expected to have similar properties. In re Gvurik, 596 F. 2d 1012,201 USPQ 552; and closely related homologues, analogs and isomers in chemistry may create a prima facie case of obviousness. In re Dillon USPQ 2d 1 897,1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 5 13 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944).

Response to Arguments
Applicant's arguments filed on January 7, 2021 have been fully considered but they are not persuasive. 
	With respect to the obviousness rejection over Kott, the primary reference, as it applies to the present claims, Applicant argues that Kott does not teach or suggests a surfactant system 
The Examiner respectfully disagrees with the above arguments because as stated in paragraph 9, it would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an amphoteric or zwitterionic surfactant, say in Example 20, Composition Z because Kott teaches the incorporation of additional surfactants other than the MLAS, and the sulphate anionic surfactant, amphoteric surfactant and  zwitterionic surfactant are some of the selections of additional surfactants taught by Kott in col. 5, lines 24-29.  With respect to the specific proportions of the surfactant system, and the weight ratio of the alkyl sulfate or alky ether sulfate anionic surfactant to the amphoteric and/or zwitterionic surfactant, considering that Kott teaches from about 0.00001% to about 99.9% by weight of the composition of a surfactant selected from the group consisting of anionic surfactants other than those of (i), nonionic surfactants, zwitterionic surfactants, cationic surfactants, amphoteric surfactant and mixtures thereof as disclosed in col. 5, lines 24-29, or 0.0001% to about 20 wt% anionic surfactant as disclosed in col. 38, lines 19-26, or 0.5% to about 10% wt% amine oxide as disclosed  in col. 43, line 47-53 and col. 51, lines 36-60, or from about 0.001% to about 10 wt% of zwitterionic co-surfactant like betaine as disclosed in prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I). With respect to the weight ratio of the surfactant system, that is the combination of the alkyl sulfate anionic surfactant, amphoteric surfactant and/or zwitterionic  surfactant, to the branched alcohol co-solvent, considering that Kott teaches from about 0.00001% to about 99.9% by weight of the composition of a surfactant selected from the group consisting of anionic surfactants other than those of (i), zwitterionic surfactants, amphoteric surfactant and mixtures thereof; 0.0001% to about 20 wt% anionic surfactant; 0.5% to about 10% wt% amine oxide; about 0.001% to about 10 wt% of zwitterionic co-surfactant, as discussed above; and  from about 0.001% to about 30% co-solvent as disclosed in col. 62, lines 31-35,  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
 In view of the above, the obviousness rejections over Kott in view of Hulskotter ‘127 or Hulskotter ‘522 are maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                  /LORNA M DOUYON/                                                                                  Primary Examiner, Art Unit 1761